29 So.3d 355 (2010)
Richard L. KOHN, Jr., Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-5040.
District Court of Appeal of Florida, First District.
February 24, 2010.
Richard L. Kohn, Jr., pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Richard L. Kohn, Jr., is hereby afforded a belated appeal from his judgment and sentence in Duval County Circuit Court case number 2008-CF-017342-AXXX-MA. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
The circuit court is directed to appoint counsel to represent Mr. Kohn in the appeal if he qualifies for such an appointment.
PETITION GRANTED.
HAWKES, C.J., ROBERTS and CLARK, JJ., concur.